NATIONWIDE MUTUAL FUNDS Nationwide Short Duration Bond Fund Supplement dated June 11, 2014 to the Summary Prospectus dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. On June 11, 2014, the Board of Trustees of Nationwide Mutual Funds (“Trust”), including a majority of the trustees who are not interested persons, as defined under the Investment Company Act of 1940, as amended, unanimously approved a Plan of Reorganization between the Nationwide Short Duration Bond Fund (“Short Duration Bond Fund”) and the Nationwide Highmark Short Term Bond Fund (“Short Term Bond Fund”), each a series of the Trust, pursuant to which the Short Duration Bond Fund would be merged into the Short Term Bond Fund (“Merger”).Shareholders of the Short Duration Bond Fund are not required, and will not be requested, to approve the Merger.Further information regarding the details of the Merger and the Short Term Bond Fund will be provided in an information statement that will be delivered to the Short Duration Bond Fund’s shareholders. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
